Citation Nr: 0839497	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO. 06-22 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable rating for a chronic 
headache disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
May 1964 to November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Wichita, Kansas, Department of Veterans Appeals (VA) Regional 
Office (RO), which denied service connection for a chronic 
headache disorder. 

The veteran and his spouse testified at a Board hearing in 
July 2003. A transcript of that hearing is of record and 
associated with the claims folder. 

By Board decision of October 2005, service connection for 
chronic headache disorder was granted. By rating decision of 
November 2005, the claim of chronic headache disorder was 
effectuated and a noncompensable rating was awarded, 
effective December 1997. The veteran disagreed with the 
noncompensable evaluation and the current appeal ensued. 

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in March 2007. A 
transcript of that hearing is of record and associated with 
the claims file.

The Board remanded the instant claim for further development 
in November 2007. 


FINDINGS OF FACT

1. Prior to December 28, 2005, the veteran's chronic headache 
disorder was not productive of characteristic prostrating 
attacks. 




2. With resolution of the benefit of the doubt in the 
veteran's favor, since December 28, 2005, the veteran's 
chronic headache disorder is averaging once a month 
characteristic prostrating attacks, and no more, over the 
last several months. 


CONCLUSIONS OF LAW

1. A compensable criteria for chronic headache disorder prior 
to December 28, 2005, have not been approximated. 38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 4.3, 4.124a, Diagnostic 
Code 8100 (2008).

2. The schedular criteria for an initial disability rating of 
30 percent, and no more, for chronic headache disorder since 
December 28, 2005, have been approximated. 38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. § 4.3, 4.124a, Diagnostic 
Code 8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claims. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
previously stated that VA will request the veteran to provide 
any evidence in the veteran's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 
38 C.F.R. § 3.159(b)(1), previously indicating that if VA 
does not receive the necessary information and evidence 
requested from the veteran within one year of the date of the 
notice, VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the veteran is informed that he 
or she is to provide, must be provided within one year of the 
date of the notice. Finally, under 38 C.F.R. § 3.159(b)(3), 
no duty to provide section 38 U.S.C.A. § 5103(a) notice 
arises upon receipt of a Notice of Disagreement (NOD) or 
when, as a matter of law, entitlement to the benefit claimed 
cannot be established. VA may continue to have an obligation 
to provide adequate section 38 U.S.C.A. § 5103(a) notice 
despite receipt of an NOD if the claim was denied and 
compliant notice was not previously provided. See Mayfield v. 
Nicholson, 444 F.3d at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in February 2004.

As here, service connection has been established and that an 
initial evaluation has been assigned. The veteran has been 
awarded the benefit sought, and his claim has been 
substantiated. The provisions of 38 U.S.C.A. § 5103(a) notice 
is no longer required as to this matter, because the purpose 
for which such notice was intended has been fulfilled. Id. 
After being awarded an initial disability evaluation for 
chronic headache disorder, the veteran filed a Notice of 
Disagreement contesting the initial rating determination. The 
RO furnished him a Statement of the Case addressing the 
evaluation, including notice of the criteria for the higher 
ratings, and provided him with further opportunity to 
identify and submit additional information and/or argument, 
which he has done by perfecting his appeal and submitting 
additional medical evidence in support of his appeal. See 
38 U.S.C.A. §§ 5103A, 5104(a), 7105. VA has fulfilled its 
obligation to advise and assist the veteran throughout the 
remainder of the administrative appeals process, and 
similarly accorded the veteran and his representative a fair 
opportunity to prosecute the appeal. See Dunlap v. Nicholson, 
21 Vet. App. 112 (2007). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran received Dingess notification in June 2006. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service evidence and VA medical evidence. 
Also of record are Social Security records and private 
medical statements on behalf of his claim. He was also given 
the opportunity to submit any additional records that he may 
have. There are no known additional records or information to 
obtain. 

The Board finds that the record as it stands includes 
sufficient competent evidence to decide the claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with his claim.


Initial Increased Ratings

The veteran contends that his service-connected chronic 
headache disorder is more severe than the current evaluation 
reflects. Having carefully considered the veteran's 
contentions in light of the evidence of record and the 
applicable law, the Board finds that prior to 
December 28, 2005, a compensable rating for chronic headache 
disorder is not warranted. Since December 28, 2005, with 
resolution of the doubt in favor of the veteran, a 30 percent 
initial schedular rating, and no more, for chronic headache 
disorder is warranted. Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

Service connection was established for chronic headache 
disorder by Board decision of October 2005. By rating 
decision of November 2005, the Board's decision was 
effectuated, and a noncompensable rating for a chronic 
headache disorder was established, effective December 1997. 
The veteran disagreed with the noncompensable rating and the 
current appeal ensued. This evaluation has been in effect to 
this date. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal. See generally Fenderson v. West, 12 Vet. App. 119 
(1999). 

The veteran's chronic headache disorder is rated under 38 
C.F.R. § 4.124a, Diagnostic Code 8100, migraine. 

Migraine headaches are rated in accordance with 38 C.F.R. § 
4.124a, Diagnostic Code 8100. A 10 percent rating is 
warranted for characteristic prostrating attacks averaging 
one in 2 months over the last several months. A 30 percent 
rating is warranted for characteristic prostrating attacks 
occurring on an average once a month over last several 
months. A 50 percent rating is warranted for very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.
Prior to December 28, 2005, the medical evidence of record 
shows the veteran complaining of headaches, including during 
service when the headaches were relieved by aspirin. After 
service, a June 1997 letter from one of the veteran's 
chiropractors, M.P., DC, indicated that since January 1989, 
the veteran was being treated once or twice per week, in 
part, for severe headaches. The symptoms were described as 
chronic in nature. 

The veteran underwent a VA examination in December 1998. He 
complained that the headaches were usually frontal and felt 
like an ice pick going through. The intensity of the pain was 
described as an eight on a scale of one to ten. The duration 
of the headache could be from 15 minutes to one-half day. 
However, the symptoms did not lead to prostration. The 
diagnosis was probable analgesic rebound headaches. 

The veteran underwent a VA examination in January 2005. He 
related that his headaches began in basic training and were 
not the result of trauma or injury. The headaches were 
described as across the forehead and behind both eyes. He 
related that his headaches were unchanged from those 
sustained in service. He related that the headaches 
dissipated with Tylenol. Again, however, the headaches were 
described as not prostrating in nature, as the veteran was 
able to continue whatever activity he was engaged in at the 
time. The diagnosis was chronic headaches, etiology unknown. 

Thus, prior to December 28, 2005, the veteran's chronic 
headache disorder did not reflect findings indicative of a 
compensable rating. The medical evidence showed that the 
veteran had chronic, almost daily headaches, but at no time 
prior to December 28, 2005, was the veteran's headache 
disorder prostrating, averaging one in two months over the 
last several months, necessary for a 10 percent rating. In 
fact, he indicated that his headaches were relieved at this 
time with or without Tylenol. He was also able to continue to 
perform whatever activity he was engaged in at the time. 
Indeed, they do not show characteristic prostrating attacks 
averaging one in 2 months during that time frame. 

Absent such evidence, the veteran does not meet or more 
nearly approximate the schedular criteria for a compensable 
rating for chronic headache disorder , effective December 18, 
1997 to December 28, 2005. Accordingly, a compensable initial 
rating prior to December 28, 2005, is not warranted.

With regard to the period since December 28, 2005, a 
December 2005 medical statement was submitted by M.D.S., MD, 
who reported that the veteran's chronic headache disorder had 
increased in severity in the past few years. He related the 
veteran had recently had prostrating attacks averaging 1 or 2 
attacks a month despite having almost daily regular 
headaches. The prostrating attacks were described as 
depleting the veteran's strength and he was described as 
getting weak and exhausted. It was noted that the veteran 
took Tylenol with some relief on a daily basis. For 
prostrating attacks, the veteran took Tylenol #3 with Codeine 
in order to gain relief. 

The veteran testified at a Travel Board hearing before the 
undersigned VLJ in March 2007. The veteran testified that he 
had to lay down 3 to 5 times a week for debilitating 
headaches. He related that the pain was severe; the headaches 
interrupted his normal living conditions; and that over the 
counter medications such as Tylenol, appeared to help his 
headache pain. He testified that the headaches lasted an hour 
and sometimes all day. 

In December 2007 and April 2008, Dr. M.D.S. submitted further 
medical statements in support of the veteran's claim. He 
related that because of the veteran's use of Coumadin for 
atrial fibrillation, the veteran was not able to use strong 
pain medication and had to use an excessive dose of Tylenol 
on a regular basis, usually 1500 mg. up to 3 times daily. 
Because of this, he had some gastrointestinal irritation with 
reflux and chronic heartburn. He also was noted to have 
significant workups in the past and neurological evaluation 
with a diagnosis of migraine headaches. No structural 
pathology was found. 

The veteran underwent a VA examination in June 2008. He 
complained of headaches in the frontal area two to four times 
per day and sometimes at night. He related hat the pain was a 
5-6/10 and sometime an 8-9/10. During the more severe 
headache, he sat in his recliner with a cold cloth on his 
forehead, which the veteran reported as alleviated symptoms. 
He also related taking Tylenol for relief, 3 tablets, 3 to 4 
times per day. The impression was headaches of undetermined 
origin. 

Since December 28, 2005, in view of the consistency and 
frequency of the veteran's complaints of headaches, his 
private physician's statements, his VA examination report of 
June 2008, and his Travel Board hearing testimony, resolving 
all reasonable doubt in the veteran's favor, the Board is of 
the opinion that the manifestations of the veteran's service-
connected chronic headache disorder warrant a 30 percent 
rating, and no more, under 38 C.F.R. § 4.124a, Diagnostic 
Code 8100. 

The veteran testified of daily headaches, with headaches 3 to 
5 times per week requiring that he lie down or close his 
eyes. These headaches resolved or were alleviated with the 
use of over the counter medications. However, his private 
physician indicated, in pertinent part, that he had 
prostrating headaches, once or twice a month which depleted 
his strength, made him weak and exhausted, and required 
Tylenol #3 with Codeine in order to gain relief. Very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability, have not been 
specifically shown, and are necessary for a 50 percent 
rating.  

The Board has considered the possibility of referring this 
case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's chronic headache disorder. The evidence, 
however, does not show such an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards in rating that disability. 
See 38 C.F.R. § 3.321(b)(1) (2007). There is no evidence that 
the veteran's chronic headache disorder has necessitated 
frequent periods of hospitalization during the pendency of 
this appeal. Rather, the record shows that the manifestations 
of his headaches are more than contemplated by the regular 
schedular standards. Therefore, the Board finds no reason for 
further action under 38 C.F.R. § 3.321(b)(1). 

Accordingly, the appeal for a 30 percent initial rating, 
since December 28, 2005, and no more, for chronic headache 
disorder is granted.


ORDER

Prior to December 28, 2005, a compensable rating for chronic 
headache disorder is denied. 

Since December 28, 2005, a 30 percent rating and no more, for 
chronic headache disorder, is granted, subject to the law and 
regulations governing the award of monetary benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


